DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/199880 in view of Saito et al. U.S. 2010/019330.
Regarding claim 1 WO ‘880 shows in figures 1-4,7,8:
A vehicular disc brake comprising a caliper bracket 3-3b mounted to a vehicle body
fixedly, a caliper body 6 attached to the caliper bracket 3-3b , and friction pads 8,9 disposed on both sides of a disc rotor 2, each of the friction pad having a lining and a back plate (see fig 3), wherein an ear piece 8f formed on each of the friction pads is slidably supported by a pad guide groove 3e extending in a disc shaft direction formed in the caliper bracket 3-3b or the caliper body 6, and wherein the caliper body has an action part with a plurality of cylinder holes (see fig 1 6d) into which a plurality of pistons is inserted and a bridge part 6c extending across an outer periphery of the disc rotor, wherein thinned parts 6q are provided in positions corresponding to the pistons in a disc-radially inner wall of the bridge part.
Lacking in WO ‘880 is a specific showing of a volume of one of the thinned parts on a disc turn-in side in forward movement of a vehicle is different from a volume of another of the thinned parts on a disc turn-out side.  However, from figures 1 and 7 this appears to be the case.
Nevertheless the reference to Saito in figure 3 better shows this in figure 3 in the area of lead line 106 (but not labeled).  This volume would be larger than any small/microscopic volume on the left side of figure 3, or in the alternative embodiments shown in figures 4 and 5 showing different sized pistons.
One having ordinary skill in the art before the effective filing date of the invention would have realized that of a volume of one of the thinned parts on a disc turn-in side in forward movement of a vehicle is different from a volume of another of the thinned parts on a disc turn-out side in the caliper arrangement of WO ‘880 probably to accommodate the pad suspension part 8a, or, as more clearly shown in figure 3 of Saito the spring at 106.
Regarding claim 2, as taught by Saito in figures 4,5, WO ‘880 meets the claimed requirements since Saito indicates that a caliper with an arrangement with two same sized pistons may be changed to one having differently sized pistons to reduce the amount of uneven wear on the brake pads.
Regarding claim 4 note the ear piece at 8f, the suspension piece at 8a and the hanger pin at 7, nearly the same as per applicant’s.  The pad resilient piece is shown at 10.
Lacking however is a showing of the resilient piece disposed in the one of the thinned parts on the disc turn in side.
However Saito shows a similar arrangement to that of WO ‘880 with the pad resilient piece 106 disposed nearly identically to that of applicants.  See figure 3.
One having ordinary skill in the art before the effective filing date of the invention would have it obvious to have changed the location of the pad resilient piece 10 in WO ‘880, to that taught by Saito at 106 in figure 3, due to the close similarity in purpose and structure of the caliper arrangement.  Such a change would merely amount to an obvious alternative equivalent choice of locating the resilient pad piece.
Regarding claims 5 and 6, as broadly claimed, and due to the close similarity in structure of the caliper arrangement of WO ‘880, as modified, with that of applicant’s these limitations are considered to be met.
Allowable Subject Matter
Claims 3,7,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



11/15/22